DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamba et al. (US 2016/0345123 A1).
Regarding claim 1, Lamba teaches an apparatus, comprising: an external contactless card reader (218) that includes a short distance communication antenna (218) configured to convert an electromagnetic signal that includes card data, received from a contactless payment card, into an analog signal [0049]; a card reader terminal that includes: a secure area within the card reader terminal (internal space of Fig. 10); an A/D converter located in the secure area within the card reader terminal (216, 217, [0040]), wherein the A/D converter is configured to convert the analog signal, from the external contactless card reader, to a digital signal [0040]; and a secure controller located in the secure area within the card reader terminal, wherein the secure controller is configured to perform a financial 
Regarding claim 2, Lamba teaches wherein the first antenna matching circuit is configured to match frequency characteristics of the short-distance communication antenna with at least one of: frequency characteristics of a feed line configured to transfer the analog signal from the external contactless card reader to the card reader terminal; or frequency characteristics of the feed line in combination with frequency characteristics of a connection point of the feed line in the card reader terminal (212, [0040]).
Regarding claim 3, Lamba teaches wherein the secure area within the card reader terminal includes a short distance receiver circuit, and wherein the A/D converter is located inside the short distance receiver circuit (212, 214, 216, 217, Fig. 3).
Regarding claim 11, Lamba teaches wherein the secure area is tamper proof (inner components are not accessible, Fig. 10).
Regarding claim 12, Lamba teaches wherein the secure area is surrounded by a tamper mesh that includes electrically conductive tracks [0046].
Regarding claim 13, Lamba teaches wherein the financial transaction comprises a contactless payment [0018].
Regarding claim 16, Lamba teaches transferring the analog signal via a feed line from the external contactless card reader to a card reader terminal (Fig. 2, Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamba in view of Huang (US 2014/0065948 A1).
Regarding claims 4-10 and 15, Lamba teaches wherein the card reader terminal includes an antenna matching circuit positioned between the short distance communication antenna and the A/D converter, wherein the antenna matching circuit is configured to match frequency characteristics of the short-distance communication antenna with frequency characteristics of a connection point in the card reader terminal (212, [0040]).
Lamba lacks the second antenna.
Huang teaches wherein the short distance communication antenna in the external contactless card reader is a first short-distance communication antenna and wherein the card reader terminal comprises a second short distance communication antenna and wherein the first and second short-distance communication antennas are both connected to the short distance receiver circuitry (Fig. 54); wherein the card reader terminal comprises a switch arrangement configured to connect at least one of the first or second short-distance communication antennas to the receiver circuitry (Fig. 34).
Lamba further lacks the details of the feed line.
Huang teaches wherein the feed line is between 20cm and 200cm long [0276, 0277]; wherein the second short-distance communication antenna is a Near-Field Communication antenna [0276, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to the configuration taught in Huang because it expands the capabilities of the device modularly. Providing a booster antenna and longer feed line allows for a more flexible configuration that can be used in a wider array of retail situations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876